DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN KORMAN,
                                Appellant,

                                     v.

              LAW OFFICES OF DAVID J. STERN, P.A.,
                           Appellee.

                              No. 4D20-2126

                               [July 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502016CA011903XXXMB.

  John Korman, Boca Raton, pro se.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.